IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41015
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALFONSO BARRIENTOS-LOPEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-001-CR-496-ALL
                       --------------------
                           June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Alfonso Barrientos-Lopez appeals his guilty-plea conviction

for illegal reentry into the United States following deportation,

in violation of 8 U.S.C. § 1326.   He argues that his indictment

was defective under the Fifth and Sixth Amendments because it did

not allege general intent.

     Barrientos concedes that his argument is foreclosed by Fifth

Circuit precedent, but he seeks to preserve the issue for Supreme


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41015
                                 -2-

Court review.    Because the indictment in this case alleged a

violation of § 1326, Barrientos’ conviction is AFFIRMED.    See

United States v. Berrios-Centeno, 250 F.3d 294, 299-300 (5th

Cir.), cert. denied, 122 S. Ct. 288 (2001).

     AFFIRMED.